En Juez Asociado Sr. Figuebas,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Considerando : que el delito perseguido y castigado en esta causa tiene el concepto jurídico de felony y por tal razón la apelación ha de versar sobre una cuestión de derecho, según el artículo 345 del Código de Enjuiciamiento Criminal.
Considerando: que no existe error de derecho de ningún género en la sentencia recurrida, porque el Fiscal, para rea-lizar los altos fines de la justicia, pudo preguntar á todos los testigos en la forma en que lo hizo, y el Tribunal, inspirán-dose en los mismos principios, declaró pertinentes las pre-guntas, y apreció rectamente el resultado de la prueba.
Considerando: que nada se ha alegado que justifique el' hecho de no haberse presentado tal documento en el mo-mento en que Antonio Fernandez fué recusado, siendo así que debe presumirse que lo tenía por ser fechado en 28 de Febrero de 1902, época anterior á la inscripción de aquél como elector, circunstancia ésta que unida á las contradic-ciones de los testigos, apreciadas por el Tribunal, revelan que no tuvo realidad en la fecha de su otorgamiento. Vistas las disposiciones legales citadas y los artículos 14, .15, 181 y 117 del Código Penal y los demás de aplicación general.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada que dictó la Corte de Arecibo en 10 de Fe-brero último, ó imponemos las costas del recurso al apelante *524Antonio Fernandez; cúmplase la sentencia original, tómese nota de ésta en el libro de Actas y remítase copia certificada de dicha anotación al Secretario de la Corte de Arecibo.
Jueces concurrentes, Sres. Presidente, Quiñones, y Aso-ciados Hernandez, Sulzbacher y MacLeary.